Citation Nr: 1547088	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of service connection for left thoracic outlet syndrome with thoracic degenerative arthritis (claimed as left shoulder and spinal nerve damage). 

2.  Entitlement to service connection for bilateral sciatic nerve condition with bilateral leg inhibition of muscle control.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to February 1977.  

This matter comes before the Board of Veterans' Appeal (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the application to reopen the claim of service connection for left thoracic outlet syndrome with thoracic degenerative arthritis, and denied service connection for bilateral sciatic nerve condition with bilateral leg inhibition of muscle control. 

In September 2015, the Board notified the Veteran that it had received his appeal and that he had 90 days from the date of that notice, or until the Board issued a decision in which to submit additional evidence.  In October 2015, an attorney in the representative's law office, and formerly the appointed representative, asked that the Veteran be provided the full 90 days from the date of the September 2015 notice to submit additional evidence.  Given that the Board is reopening the left shoulder and spinal nerve claim and remanding the remaining claims, a delay in considering the appeal would not be of benefit to the Veteran.  He and his representative will have the opportunity to submit additional evidence while the appeal is in remand status.

The issues of entitlement to service connection for left thoracic outlet syndrome with thoracic degenerative arthritis and service connection for bilateral sciatic nerve condition with bilateral leg inhibition of muscle control are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2008, the RO denied service connection for left shoulder nerve damage; a notice of disagreement or new and material evidence was not received within one year of the notice of that decision.

2.  Evidence received since the last final denial of service connection is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder and spinal nerve condition.


CONCLUSION OF LAW

The February 2008 RO denial of service connection for left shoulder nerve damage is final; evidence received since the February 2008 RO decision is new and material; accordingly, the claim of service connection for left shoulder nerve damage is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 118.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Analysis

The Veteran's original claim for service connection for a left shoulder disability was denied on the merits in a February 2008 rating decision.  There is no indication the Veteran initiated an appeal of this decision by submitting a notice of disagreement, or that new and material evidence was received within one year of the February 2008 rating decision.  38 C.F.R. §§ 3.156(b), 20.200, 20.302 (2015). 

Hence, the February 2008 rating decision is final, and not subject to revision on the same factual basis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.105(a), (b). 

At the time of the February 2008 decision that denied the Veteran's claim of service connection for a left shoulder disability, the relevant evidence of record included her March 2007 claim, service treatment records, and VA treatment records.  The February 2008 decision was premised on a finding that there was no evidence of a permanent residual or chronic disability since service. 

Relevant evidence obtained since the final February 2008 RO decision includes a March 2011 statement from a former co-worker who observed the Veteran's complaints of left shoulder pain about 10 years earlier and that the Veteran had subsequently reported that this problem had been present since an injury in service.  This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim for a left shoulder/spine disability.  See Shade, 24 Vet. App. at 117-121.  This evidence suggests that the left shoulder/spine disability continued during and after service.  This pertains to an element of the claim that was previously found to be missing-a nexus between the current disability and service.  The evidence is new and material, and the claim of service connection for a right knee disability is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for left thoracic outlet syndrome with thoracic degenerative arthritis (claimed as left shoulder and spinal nerve damage) is granted.


REMAND

The Veteran was afforded a VA examination in October 2012.  In a November 2012 addendum report, the VA examiner determined the Veteran's current shoulder/spine disability was not related to the injury he sustained in service.  He reasoned that there was "no objective findings indicating any specific nerve damage with supporting objective documentation indicating a progression of left shoulder injury in 1974."  The examiner did not address the Veteran's reports of left shoulder pain since service.  See e.g., VA Treatment records, dated November 2011.  Lay evidence may not be rejected solely due to a lack of corroborating medical documentation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess whether any current left shoulder/spine or sciatic nerve disability is related to an in-service injury.  A current disability is one shown at any time proximate to the January 2011 claim, even if not shown on the current examination.

The examiner must state whether it is as likely as not (50 percent or greater probability) any left shoulder or thoracic spine disability began in service or is otherwise the result of a disease or injury in military service.   

The examiner must state whether it is as likely as not that the any diagnosed bilateral sciatic nerve condition began during active service, is related to any incident of service, or is proximately due to the Veteran's left thoracic outlet syndrome with thoracic degenerative arthritis.  The examiner should also opine as to whether the Veteran's shoulder/spine disability aggravates any diagnosed sciatic nerve disability.

The examiner should provide reasons for these opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation; the examiner must state whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable to the opinion to be provided.

2.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


